DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 (second claim 18) is objected to because of the following informalities:  The second claim 18 should be changed to claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 10, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	More specifically, in claim 1 it is unclear as to how “obtaining a set of two or more images of a monument environment” is tied to the claim as the rest of the steps do not incorporate this “obtaining” step into any of the other steps.  Dependent claims 2 and 3 are not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as both these claims recite how the “obtaining” step is utilized.
	In claim 4, it is unclear as to how “obtaining a set of two or more images of a monument environment” is tied to the claim as the rest of the steps do not incorporate this “obtaining” step 
	Dependent claims 9 and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as neither of these claims indicate how the “obtaining” step is tied to the other steps within the claim(s).
In claim 18, it is unclear as to how “an imaging device configured to obtain a set of two or more images of a monument environment” and “detect the set of markers in the set of images” are tied to the claim as the rest of the steps do not incorporate these two steps into any of the other steps.  In other words, the system obtains images and detects markers within the images, but then does nothing with the images.  Dependent claims 19-22 are not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as at least claim 19 (claims 20-22 depend from claim 19) recites how the “obtaining” step is utilized.  It is noted that there are two claim 18s, appropriate correction is required.
	Dependent claim 23 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as claim 23 does indicate how the above two steps are tied to the other steps within the claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US PGPUB 2019/0186907 A1, hereinafter Lau) in view of Liu et al. (US Patent 10,794,710 B1, hereinafter Liu).
claim 1.  Lau discloses a method for measuring a monument, comprising: determining a plane level with respect to gravity based on a leveling device (paragraph 39, read as an inclinometer determines an orientation angle with respect to the force of gravity);  
determining one or more slopes and dimensions of the monument based on the
determined plane level (paragraph 39, read as calculating the rotational orientation of the dynamic object in part through the combined use of a gyroscope and the inclinometer); and 
outputting the determined one or more slopes and dimensions (paragraph 40, read as providing the system with the calculated data and information (i.e. rotational orientation)). 
Lau discloses the claimed invention but fails to teach obtaining a set of two or more 
images of a monument environment.
However, Liu teaches obtaining a set of two or more images of a monument environment (column 29 lines 44-54, lines 66 – column 30 lines 1, read as capturing a pair of 360-degrees images of a curb). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Lau in order to efficiently and accurately avoid unwanted collisions.
Consider claim 2 and as applied to claim 1.  Lau and Liu disclose mapping the monument based on the obtained two or more images to generate a virtual representation of the 
monument (Liu; column 31 line 66 – column 32 line 3). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Lau in order to efficiently and accurately avoid unwanted collisions.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US PGPUB 2019/0186907 A1, hereinafter Lau) in view of Liu et al. (US Patent 10,794,710 B1, hereinafter Liu) in view of Meyer et al. (US PGPUB 2018/0228359 A1, hereinafter Meyer).
Consider claim 3 and as applied to claim 1.  Lau and Liu disclose the claimed invention but fail to teach detecting the leveling device in the set of two or more images detecting a set of calibrated markers on the leveling device, and determining a scale of the monument based on the detected set of calibrated markers. 
However, Meyer teaches detecting the leveling device in the set of two or more images detecting a set of calibrated markers on the leveling device, and determining a scale of the monument based on the detected set of calibrated markers (at least paragraphs 34, 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Meyer into the invention of Lau and Liu in order to easily and accurately determine a scale of objects.
Allowable Subject Matter
Claims 4 and 18 would be allowable if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues are resolved.
Claims 11-17 are allowed.  Lau, Liu, the other cited reference, and a thorough search in the art fail to disclose or suggest a leveling device that includes a surface having two or more markers affixed to the surface, the surface configured to position the two or more markers on a 
plane; an inclinometer configured to measure an angle of the plane with respect to gravity; one or more actuators configured to adjust the angle of the plane; and a controller configured to instruct the one or more actuators to automatically adjust the angle of the plane based on the measured angle to level the plane. 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 28, 2021